The facts as established by the petition and answer were:
a — That relator’s charter provides:
“That the clerk of the police court shall receive fines and costs imposed by the court, and shall, within 48 hours after the receipt thereof, pay the same to the county treasurer of the county of Wayne, and take his receipt therefor, except such fines and costs as shall be imposed and received in eases arising under the city ordinances, which shall be paid in like manner and within the same period to the city treasurer of the city of Detroit, and by him credited to the police court fund.”
6 — That How. Stat. § 5146, as amended by Act No. 15, Laws of 1895 (page 96) provides that:
“The clear proceeds of aH fines for any breach of the penal laws of this State and for penalties or upon any recognizance in criminal proceedings, and all equivalents for exemption from military duty when collected in any county, and paid into the county treasury, together with all moneys heretofore collected and paid into said treasury on account of such fines or equivalents, and not already apportioned, shall be apportioned by the county treasurer before the first day of June in each year among the several townships in the county, according to the number of children therein between the ages of 5 and 20 years, as shown by the statement of the Superintendent of Public Instruction provided for in the preceding section, which money shall be exclusively applied to the support of the township and district libraries, and to no other purpose.”
e — That acting under said charter provision the clerk of the police court of Detroit had from day to day since July 5,1892, paid to the treasurer of Wayne county various sums of money as the proceeds of fines and costs to which the said treasurer was entitled under the provision of the charter above cited; that said treasurer, acting under said statutory provision, had each year before tho first day of June apportioned and distributed the amount of all such fines, amounting to $4,416, among the several townships of Wayne county for the support and maintenance of free publie libraries.
d — That prior to the fifth day of October, 1895, it was discovered that the clerk of the police court had, during all of the time stated, paid to the county treasurer not only the fines and costs collected for violations of the general state laws, but also the fines and costs .received for violations of the city ordinances, to which the city treasurer *51Was of tight entitled, and that the county treasurer had. apportioned and distributed all of the fines so received in manner aforesaid.
e — That the county treasurer had no knowledge or information that any portion of the funds so received were collected for violations of city ordinances, but on the contrary received them in perfect good faith, and distributed them in manner aforesaid.
/ — That the statute makes no provision for the distribution of the costs received by the county treasurer under said statute; that he therefore has the amount of said costs, namely, $9,545.51, on hand or he has paid it out for the general expenses of the county; that the position of the county has not been changed to its disadvantage by such payment, if made, and it is right and equitable that it should be required to pay the same to relator.